Title: From James Madison to Tench Coxe, 12 February 1819
From: Madison, James
To: Coxe, Tench


Dr. Sir
Montpellier Feby. 12. 1819
I have recd. your favor of the 2d. inst. with the printed addition to your Memoir relating to Cotton. This further view of the subject, gives peculiar force to your former observations, and I wish it may attract all the attention which is due from our public Councils. Without a just estimate of her manufacturing & commercial interests as I should understand them, G. B. seems intent on supplanting our Cotton Staple in her market, and consequently forcing it into rival markets, whence the fabrics made of it, will be taken in return; and into our domestic manufactories, which may prevent a recovery of what she may lose by the experiment. In every view of the subject it becomes us to anticipate a fall in the price of that important portion of our agricultural products. And if peace continues in Europe, as ought to be the wish of all nothing but seasons extensively unfavorable, can give us an adequate market for the next greatest portion that of our grain Crop. Whilst the third, Tobo. can not fail to be reduced in price, by the more extended culture of it even in our own Country which will be accelerated by the reduced markets for the two other great Staples. These prospects merit general attention, and suggest conclusions such as you will draw from them.
I shall give the direction you wish to your additional Memoir and will search for a copy of the preceding one, which if not lost at Washington I shall probably find. I will invite Mr. Jefferson to a perusal of your remarks & refer him also to your article in the Cyclopedia. I have no copy of this work myself, but there is I believe one in the neighbourhood, which may give me an oppy. of seeing the Article. I have no doubt that I shall be well paid for the perusal of it; and wish that it could find its way to the public in a more circulating form.

Mrs M. offers a sincere return of your good wishes. Be please[d] to accept mine also with assurances of continued esteem & cordial regards.
J. M
